Case 2:20-mj-02318-DUTY Document 14 Filed 05/29/20 Page 1 of 3 Page ID #:34



     1
                                                                             U.S. DISTRICT COURT
     2
  3                                                                         MAY ?_ R
  4

  5
  6
  7
  8                                      UNITED STATES DISTRICT COURT
  9                                    CENTRAL DISTRICT OF CALIFORNIA
 10
 11       UNITED STATES OF AMERICA,
 12                                        Plaintiff,      ~ ~~~~~ _a~~~
 13                              v.                          ORDER OF DETENTION AFTER HEARING
 14      j~~n~~ ~roa.~                                         (18 U.S.C. § 3142(1))

 15                                        Defendant.
 16

17                                                            I.
18            A. (~On motion of the Government involving an alleged
19                1. ()crime of violence;
20                2. ()offense with maximum sentence oflife imprisonment or death;

21                3.(~azcotics or controlled substance offense with maximum sentence often or more
22                       years (21 U.S.C. §§ 801,/951, et. sec .,/955a);
23                4. ()felony -defendant convicted oftwo or more prior offenses described above;

24                5. ()any felony that is not otherwise a crime of violence that involves a minor victim, or

25                       possession or use ofa firearm or destructive device or any other dangerous weapon,

26                       or a failure to register under 18 U.5.0 § 2250.
27           B.() On motion()(bY the Government)/()(by the Court sua ,s~onte involving)
28 ///

                                      ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))
                                                                                                    Page 1 of3 ~
         CR-94(06/07)
    Case 2:20-mj-02318-DUTY Document 14 Filed 05/29/20 Page 2 of 3 Page ID #:35



         1              1. ()serious risk defendant will flee;
      2                 2. ()serious risk defendant will

'     3                      a.() obstruct or attempt to obstructjustice;

     4                       b.() threaten,injure, or intimidate a prospective witness or juror or attempt to do so.

     5                                                             II.
     6             The Court finds no condition or combination of conditions will reasonably assure:

     7             A. (appearance of defendant as required; and/or

     8             B. (safety ofany person or the community.

     9                                                            III.
    10            The Court has considered:

    11            A. (tj'the nature and circumstances ofthe offense, including whether the offense is a crime of

    12                 violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,

    13                 firearm, explosive, or destructive device;

    14            B.( the weight ofevidence against the defendant;
    15            C.(~ the history and characteristics ofthe defendant;
    16            D. (/f the nature and seriousness of the danger to any person or to the community.
    17                                                           N.
    18            The Court concludes:
    19            A. (`'~efendant poses a risk to the safety of other persons or the community because:
    2~

    21

    22                                                                               t

    23                          G~i~ r.~/r~/
                                           acv/c'                                /       •.
    24

    25

    26 ///

    27 ///

28 ///

                                          ORDER OF DETENTION AFTER HEARING(l8 U.S.C. §314Z(i))

             CR-94(06/07).                                                                                 Page 2 of3
Case 2:20-mj-02318-DUTY Document 14 Filed 05/29/20 Page 3 of 3 Page ID #:36



     1          B.( History and characteristics indicate a serious risk that defendant will flee because;
     2
     3
     4
     5
     6
     7
     8         C.()A serious risk exists that defendant will:
     9                   1.() obstruct or attempt to obstruct justice;
 10                     2.() threaten, injure or intimidate awitness/juror, because:
 11
 12
 13
14
15
16
17            D.(~efendant has not rebutted by sufficient evidence to the contrary the presumption
18                      provided in 18 U.S.C. § 3142(e).
19            IT IS ORDERED that defendant be detained prior to trial.
20            IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections
21       facility separate from persons awaiting or serving sentences or person held pending appeal.
22           IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private
23       consultation with his counsel.
24
25
26 DATED:                  2
                                                  U.S~IAGISTRATE /DISTRICT JUDGE
27
28

                                     ORDER OF DETENTION AFTER HEARING(]S U.S.C. §3142(1))

         ~R-94(06/07)                                                                              Page 3 of3
